DETAILED ACTION
Examiner acknowledges receipt of amendment to application 17/003,492 filed on May 3, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 8 and 10-13 are still pending, with claims 8 and 10-13 being currently amended. Claims 1-7 and 9 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112(f) Interpretations
Applicant has not amended claims 8 and 10-13 such that 112(f) is no longer invoked. Thus, claims 8 and 10-13 remain interpreted under 112(f).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samir Khoury (No. 60,174) on July 22, 2022.

The application has been amended as follows: claim 8 has been amended for clarity and claim 10 has been amended to refer to claim 8.

With respect to claim 8, replace the claim in its entirety with:
8. (Currently amended) A charge/discharge management apparatus for executing charge/discharge of a battery of a vehicle electrically connected to a facility, comprising:
an obtaining unit for obtaining use histories of a plurality of batteries corresponding to a plurality of vehicles electrically connected to the facility; 
a selection unit for selecting a battery subjected to execution of charge/discharge from the plurality of batteries based on priority decided from the use histories;
a decision unit for deciding the priority to average use records of the plurality of batteries, wherein the decision unit decides the priority to average the use records of the plurality of batteries within a predetermined period; and
an initialization unit for initializing the use record when the predetermined period has elapsed,  
wherein 
when the use records of the plurality of batteries within the predetermined period have a difference in initializing the use records, the initialization unit corrects, based on the difference, initial values of the use records to be initialized.

With respect to claim 10, replace the claim in its entirety with:
10. (Currently amended) A vehicle comprising a battery capable of executing charge/discharge by the charge/discharge management apparatus according to claim 8, wherein 
the vehicle includes
a recording unit for recording the use histories of the batteries, and
a transmission unit for transmitting the use histories to the charge/discharge management apparatus, 
wherein the recording unit records, as the use history, the charge/discharge by the charge/discharge management apparatus, and a use form of the battery for another purpose.

Allowable Subject Matter
Claims 8 and 10-13 are allowed.
With respect to claim 8, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “a decision unit for deciding the priority to average use records of the plurality of batteries, wherein the decision unit decides the priority to average the use records of the plurality of batteries within a predetermined period; and an initialization unit for initializing the use record when the predetermined period has elapsed, wherein when the use records of the plurality of batteries within the predetermined period have a difference in initializing the use records, the initialization unit corrects, based on the difference, initial values of the use records to be initialized” in combination with all the other elements recited in claim 8.
Claims 10-13, being dependent on claim 8, are allowable for the same reasons as claim 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859